F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                         July 9, 2007
                                    TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                         Clerk of Court

 KEV IN SANC HEZ,

          Plaintiff - Appellant,
                                                         No. 07-2115
 v.                                                 (D.C. No. CV-06-1145)
                                                           (D .N.M .)
 FN U H A RR ISO N , Judge; TH O MAS
 HYNS, 11th Judicial District Court
 Judge; ROBERT CARTER, New
 M exico Probation and Parole Officer;
 TOM HAVEL, San Juan County
 Detention Center Administrator,

          Defendants - Appellees.



                              OR D ER AND JUDGM ENT *


Before KELLY, M U RPH Y, and O’BRIEN, Circuit Judges. **


      Plaintiff-Appellant Kevin Sanchez, a New M exico state inmate appearing

pro se, appeals from the district court’s sua sponte dismissal of his civil rights

complaint. M r. Sanchez alleges that he was falsely imprisoned, and he seeks

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
damages pursuant to 42 U.S.C. § 1983. The district court dismissed the

complaint, holding that it w as filed beyond the applicable statute of limitations.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

      M r. Sanchez was arrested, convicted, sentenced and incarcerated in 2001.

Thereafter, M r. Sanchez was released on probation, but he was later arrested for

violating the terms of his probation. He admitted to the violation and was

sentenced to 174 days’ imprisonment on October 23, 2003.

      On November 21, 2006, M r. Sanchez filed a complaint in federal district

court alleging that various state officials violated his constitutional rights by

illegally incarcerating him. 1 The case was assigned to a magistrate judge, who

granted M r. Sanchez leave to proceed in forma pauperis. See 28 U.S.C. §

1915(a). The district court then exercised its responsibility to examine the

complaint, determining that it “fail[ed] to state a claim on which relief may be

granted,” id. § 1915(e)(2)(B)(ii), because it was barred by the statute of

limitations. Accordingly, the district court dismissed the action. R. Doc. 14.

      1
         M r. Sanchez appears to have asserted a similar claim in appealing the
sentence he received when his probation was revoked. See State v. Sanchez, No.
24,495 M emorandum Opinion at 1 (N.M . Ct. App. M ay 24, 2004). The New
M exico Court of Appeals rejected this claim, noting that a 174-day sentence was
far short of the maximum sentence for which M r. Sanchez w as eligible. Id. Thus,
we harbor serious doubts about whether M r. Sanchez can assert a valid § 1983
claim on the facts of this case. See Heck v. Humphrey, 512 U.S. 477, 486-87
(1994) (holding that a § 1983 plaintiff seeking damages for unconstitutional
imprisonment must show that his conviction or sentence has been reversed or
otherw ise declared invalid). H owever, we need not reach this issue because we
agree with the district court that his claim is barred by the statute of limitations.

                                          -2-
      M r. Sanchez now appeals. Although his appellate brief essentially reasserts

his underlying allegations rather than addressing the reason the district court gave

for dismissing his complaint, we accord M r. Sanchez’s filings liberal construction

due to his pro se status. Haines v. Kerner, 404 U.S. 519, 520 (1972). W e review

the dismissal of his complaint de novo. High Country Citizens Alliance v.

Clarke, 454 F.3d 1177, 1180 (10th Cir. 2006).

      “[T]he limitation period for an action under 42 U.S.C. § 1983 . . . is set by

the personal injury statute of the state where the cause of action accrues.”

Roberts v. Barreras, 484 F.3d 1236, 1238 (10th Cir. 2007). In New M exico, the

limitation period on personal injury claims is three years. N.M . Stat. Ann. § 37-

1-8. This limitation period began to run on the date that the false imprisonment

ended. W allace v. Kato, 127 S. Ct. 1091, 1096 (2007). “Reflective of the fact

that false imprisonment consists of detention without legal process, a false

imprisonment ends once the victim becomes held pursuant to such process–when,

for example, he is bound over by a magistrate or arraigned on charges.” Id.

      Accordingly, the period of limitation on M r. Sanchez’s cause of action for

false imprisonment began to run on October 23, 2003, when he was sentenced

after his probation violation. The limitation period ended three years later, on

October 23, 2006. In other words, M r. Sanchez’s complaint for false

imprisonment, filed on November 21, 2006, was barred by the statute of

limitations.

                                         -3-
      The judgment is AFFIRM ED. M r. Sanchez is reminded of his continuing

obligation to make partial payments of the filing fee. See 28 U.S.C. § 1915(b).


                                      Entered for the Court


                                      Paul J. Kelly, Jr.
                                      Circuit Judge




                                       -4-